Citation Nr: 1313024	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  08-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945 and from October 1950 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in June 2012 for further development.  

The Board also remanded the issue of entitlement to service connection for peripheral neuropathy of the left upper extremity.  The RO issued a December 2012 rating decision in which it granted service connection for peripheral neuropathy of the left upper extremity.  The award of service connection constitutes a complete grant of the claim.  Consequently, the issue is no longer before the Board.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Chronic sinusitis was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

2.  Hypertension was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as secondary to service connected diabetes mellitus II. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was issued a letter in June 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In its June 2012 Remand, the Board noted that the Veteran failed to report for prior VA examinations because he stated that he was unable to make the two-hour drive to the VA Medical Center in Dallas.  The Board instructed the RO to attempt to schedule the examinations closer to the Veteran's home and to schedule them for the same day.  It appears that the VA Medical Center in Dallas is the closest medical facility where the examinations could be conducted.  A July 2012 Report of Contact reflects that the Veteran requested assistance with transportation.  It is unclear whether or not assistance was provided.  However, the Board notes that all of the examinations were scheduled for the same day, and that the Veteran attended two of them (regarding hypertension and peripheral neuropathy).  For whatever reason, he failed to report for the sinusitis examination.  Furthermore, he has not offered good cause for his failure to report to the VA examination.  In this regard, the duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Under such circumstances, where the Veteran fails without good cause to report for the VA examination, the claim must be rated based on the evidence of record. See 38 C.F.R. § 3.655(b).  The Board accordingly finds no reason to remand for further examination.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Sinusitis

The service treatment records reflect that the Veteran was treated for frontal sinusitis and allergic rhinitis on one occasion in October 1962.  In Reports of Medical History dated December 1972 and July 1975, he indicated, by checked box, a history of sinusitis.  The July 1975 Report includes a notation that reads: "Sinusitis seasonal [not considered disabling]."  The Veteran underwent examinations in December 1945, February 1947, October 1952, April 1966, August 1968, December 1973, July 1975, and September 1977 (separation examination), which all yielded normal findings.  However, in the notes section of the April 1966 examination report, the examiner noted "recurrent acute sinusitis - [not considered disabling]."        

In a VA examination conducted in February 1947, between the Veteran's two tours of duty, the examiner specifically stated that nose, throat, and sinuses were normal.  However, the Veteran did have a flattening of the nose with a deviated septum to the right, with partial obstruction incurred when he broke his nose at the age of 5.  A February 1947 rating decision denied service connection for a deviated nasal septum. 

The Veteran underwent a VA examination in August 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported a long history of nasal stuffiness and congestion.  He reported that his nose was broken prior to entering military service, and then again after military service.  He denied a history of recurrent infection that might suggest acute or chronic sinusitis.  Examination of the nose revealed a deviation of the nasal septum to the right side.  There was an approximately 50 percent nasal obstruction on the right side.  The left side was wide open.  There was no nasal crusting present.  There was no mucous in the nose or nasal pharynx.  There were no nasal polyps.  The examiner diagnosed the Veteran with a deviation of the nasal septum.  He specifically stated that he found no evidence of sinusitis.  He opined that it was at least as likely as not that the deviation of the nasal septum pre-existed military service and was aggravated while on active duty as he continued to box while on active duty (thereby sustaining additional nasal trauma).  The Veteran has already been service connected for deviation of the nasal septum.   

The Veteran was scheduled for another VA examination in April 2012.  He failed to report, citing an inability to travel to the Dallas VA Medical Center.   

In June 2012, the Board remanded the matter for the purposes of determining if there was a medical center closer to the Veteran's home.  It does not appear that there was a closer facility.  The Veteran requested that all of his examinations be scheduled for the same day.  The RO complied, and was scheduled him for three VA examinations on August 7, 2012.  He reported for two of them, but failed to report for the sinus examination.  

Upon review of the aforementioned evidence, the Board finds that service connection is not warranted for sinusitis.

Unfortunately, the Veteran failed to report for VA examination to evaluate whether he has a current disability as claimed, and if so, whether the disability is was incurred during service or is otherwise related to service.  VA must therefore decide the case based upon the evidence of record.  See 38 C.F.R. § 3.655. 

Service treatment records show a single episode of care for frontal sinusitis and allergic rhinitis.  They also include a Report of Medical History reflecting "recurrent acute sinusitis - [not considered disabling]."  However, service connection may not be granted on this basis alone.  Rather, there must be evidence of a current disease etiologically related to the in-service disease.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

On this issue, the Board finds that the weight of the more probative evidence of record is against the claim of service connection.  Indeed, the evidence does not suggest that the Veteran experienced a chronic disability during service.  Rather, he received treatment for sinusitis on one occasion (in October 1962) during his 30 years spent in service.  For his remaining years of active duty, the service treatment records are absent any treatment of sinusitis.  While not dispositive on the question of in-service incurrence, such lack of treatment is a factor for consideration.  

Even if the evidence could be construed as establishing chronic sinus problems in service, the central question at issue is whether any post-service symptoms relate to his complaints during service.  This is not a question that is obvious merely through lay observation, such as a fall leading to a broken leg.  To the contrary, this issue involves a medical question concerning an internal physical process/condition.  Lay evidence is not competent to address this etiological question.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. 

A review of the record does not reveal any current medical opinion relating sinusitis to service and/or service-connected disability.  To the contrary, the post service treatment records fail to show any diagnoses or treatment for sinusitis.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The only evidence tending to support this claim consists of the Veteran's allegations.  The Board must stress that VA has attempted to clarify the diagnosis and etiology of the Veteran's current complaints, but has been thwarted in this attempt by his to attend VA examinations. 

In sum, the Board finds that the credible lay and medical evidence preponderates against this claim, outweighing the Veteran's allegations and opinions.  As such, the appeal regarding this claim is denied.  The benefit of the doubt rule does not apply. Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Hypertension

The service treatment records fail to reflect any findings attributable to hypertension.  The Veteran underwent examinations in October 1952, April 1966, August 1968, December 1973, July 1975, and September 1977 (separation examination).  They all yielded normal findings, and blood pressure readings were well within normal limits. The Veteran also completed Reports of Medical History in December 1972 and July 1975.  Each time, he denied, by checked box, that he had ever had high or low blood pressure.

The first post service treatment records are dated in November 2000.  At that time, the Veteran had a blood pressure of 159/96.  He was assessed with hypertension in December 2002 and has been treated with medication ever since.  

The Veteran underwent a VA examination in August 2007.  He reported that he was diagnosed with diabetes in 1987; but was not put on any medication until 2000.  He also reported a history of hypertension which was diagnosed in 2000.  He reported taking Lisinopril/Hydrochlorothiazide (20/25 mg. per day).  He reported occasional mild orthostatic symptoms, but no other symptoms referable to his blood pressure.  Upon examination, his blood pressure was 156/80.  The examiner diagnosed the Veteran with hypertension diagnosed at the same time that the Veteran started on medication for diabetes.  However, the examiner opined that the hypertension was less likely than not due to diabetes.  Instead, he opined that it was more likely primary essential hypertension.    

The Veteran underwent another VA examination in August 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was diagnosed with hypertension in approximately 2000 and that he has been on the same medications for the symptoms (which are usually under control).  The Veteran's blood pressure readings were 140/88, 144/88, and 136/86.  They did not impact his ability to work.  The examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by an in service injury (to include as secondary to service connected diabetes).  He reasoned that there were no findings of hypertension during service and that hypertension, in the absence of renal failure, is not caused by diabetes.  The examiner also opined that the Veteran's service connected diabetes mellitus had not aggravated the hypertension beyond its natural progression.  He explained that the Veteran was initially started on 1-2 medications and that he continued to use those medications, with his blood pressure remaining controlled.   

Analysis

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify hypertension and chronicity during service, then service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

However, in this case the Board notes that the Veteran has never alleged continuity of symptomatology.  He did not file a claim until April 2007 (30 years after service); and at both VA examinations, he admitted that he was not diagnosed with hypertension until approximately 2000.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that hypertension is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the RO scheduled the Veteran for two VA examinations (in August 2007 and August 2012).  The August 2012 VA examiner concluded that the Veteran's hypertension was not directly related to service because there was no evidence of it in service, and that hypertension is not caused by diabetes in the absence of renal failure.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale.   

Additionally, both VA examiners concluded that the Veteran's hypertension was less likely than not secondary to service connected diabetes.  As noted above, the August 2012 examiner stated that hypertension is not caused by diabetes in the absence of renal failure.  He also observed that the Veteran is taking the same medications now as in 2000 when he was first diagnosed.  Consequently, he found that the Veteran's hypertension has not been aggravated beyond the normal progression of the disability.  Once again, the Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale.  Moreover, no other competent evidence of record refutes these opinions.  

The Veteran himself believes that his hypertension is caused (or has been aggravated) by his service connected diabetes.  However, while he is competent to describe symptoms of hypertension, he has not demonstrated the expertise generally required to opine on causation.  Indeed, in this case, the question of etiology extends beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)).  Here, hypertension is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  Additionally, the Board notes the Veteran's contention, raised in his June 2008 substantive appeal (VA Form 9) that if he has essential hypertension (as determined by the VA examiners), it would have developed over many years (rather than spring up at the same time as his diabetes).  The Board notes that there are no post service treatment reports that pre-date November 2000.  Consequently, there is no means by which to know if it developed gradually.  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

With respect to the question of entitlement to service connection on a presumptive basis, while there is medical evidence in this case of essential hypertension, there is no competent medical evidence of hypertension within one year of the Veteran's separation from active duty service, as required for service connection under 38 C.F.R. § 3.307(a), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sinusitis and hypertension is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


